IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-79,028-01


EDGAR ENRIGUE RODRIGUEZ, Relator

v.

HILL COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
IN THE 66th DISTRICT COURT
FROM HILL COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has attempted to file two pre-trial habeas
applications in Hill County, but that the Hill County District Clerk has not filed either one of the
applications.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Hill
County, is ordered to file a response, stating whether and when Relator's pre-trial habeas
applications were received, and if they were received, whether and when they were file-stamped in
the Hill County District Clerk's office.  This application for leave to file a writ of mandamus shall
be held in abeyance until Respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.


Filed: February 27, 2013
Do not publish